DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is not clear what is meant by “high speed” on line 6. This term of degree is not clearly defined in the claims or specification and therefore the metes and bounds of the claim cannot be determined.
Claims 2-12 are rejected because they depend on claim 1.
Claim 21 is rejected because it is not clear what is meant by “high speed” on line 4. This term of degree is not clearly defined in the claims or specification and therefore the metes and bounds of the claim cannot be determined.
Claims 22-26 are rejected because they depend on claim 21.
Claim 22 is rejected because it is not clear how the singular “control signal pin” can include more than one of the listed pins since the claim states “at least one selected from” which means it could be more than one.
Claim 25 is rejected based on lack of positive antecedent basis of “the control signal transmitted to a link layer of the interconnect circuitry” on line 2.
Claim 27 is rejected because it is not clear what is meant by “high speed” on line 6. This term of degree is not clearly defined in the claims or specification and therefore the metes and bounds of the claim cannot be determined.
Claims 28-30 are rejected because they depend on claim 27.
Claim 29 is also rejected because it is not clear what is meant by “high speed” on line 4. This term of degree is not clearly defined in the claims or specification and therefore the metes and bounds of the claim cannot be determined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7,8,12-16,18,20-27,29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hsu et al., U.S. Pat. App. Pub. No. 2018/0059159 A1 [cited by applicant].
The examiner notes that the EPO Written Opinion cited by applicant applies this reference and the examiner generally agrees with the reasoning set forth therein as noted below.
As per claim 1, Hsu shows a storage device (10) comprising: a reference clock pin configured to receive a reference clock signal from a host (fig.1 “REF_CLK” input to device 10 from the host 20); a reference clock frequency determination circuitry configured to determine a reference clock frequency from the reference clock signal received through the reference clock pin ((210) and paragraph [0023]); and a device controller circuitry (110) configured to perform a high speed mode link startup between the host and the storage device according to the reference clock frequency (paragraph [0023] “according to the reference clock signal REF_CLK and the calculated frequency information, the device 10 is able to synchronize with the frequency of the high-speed communication mode quickly”). Hsu shows all of the elements recited in claim 1. 
As for claim 2, the argument for claim 1 applies. Hsu also shows that the storage device is configured to receive the reference clock signal from the host through the reference clock pin during initialization and/or booting of the storage device (paragraph [0003] wherein it is noted that when communication is initialized the host specifies frequency during device negotiation). Hsu shows all of the elements recited in claim 2. 
As for claim 3, the argument for claim 1 applies. Hsu also shows an input signal pin configured to receive an input signal from the host (DATA 320); and an interconnect circuitry connected to the input signal pin and configured to exchange data with the host, wherein the device controller circuitry is further configured to set a physical layer of the interconnect circuitry according to the reference clock frequency (paragraph [0032]). Hsu shows all of the elements recited in claim 3. 
As for claim 4, the argument for claim 3 applies. Hsu also shows that the reference clock frequency determination circuitry is further configured to transmit the reference clock frequency to a link layer of the interconnect circuitry (inherent in communication circuit operation that there are different layers to the interface that provide various functionality). Hsu shows all of the elements recited in claim 4. 
As for claim 5, the argument for claim 3 applies. Hsu also shows that the interconnect circuitry (200) includes the reference clock frequency determination circuitry (210). Hsu shows all of the elements recited in claim 5. 
As for claim 7, the argument for claim 1 applies. Hsu also shows that the reference clock frequency determination circuitry includes a reference clock frequency counting circuitry (fig.2,(224)) configured to determine the reference clock frequency by comparing the reference clock signal with a 43Atty. Dkt. No.: 2557-003295-US system clock signal of the storage device (EBD_CLK which is output from the embedded oscillator 220). Hsu shows all of the elements recited in claim 7. 
As for claim 8, the argument for claim 7 applies. Hsu also shows that the reference clock frequency determination circuitry includes a reference clock frequency counting circuitry configured to determine the reference clock frequency by comparing the reference clock signal with a 43Atty. Dkt. No.: 2557-003295-US system clock signal of the storage device (paragraph [0026] where the reference clock frequency is determined by comparing the reference clock count value with the system clock count value). Hsu shows all of the elements recited in claim 8. 
As for claim 12, the argument for claim 1 applies. Hsu also shows that the storage device includes a universal flash storage (UFS) device interconnected to the host according to a UFS standard (paragraph [0020] “In a preferred embodiment, the device 10 could be a universal flash storage (UFS) device”). Hsu shows all of the elements recited in claim 12.
As per claim 13, Hsu shows a storage device (10) comprising: a reference clock pin configured to receive a reference clock signal from a host (fig.1 “REF_CLK” input to device 10 from the host 20); a reference clock frequency determination circuitry configured to determine a reference clock frequency from the reference clock signal received through the reference clock pin ((210) and paragraph [0023]); and a device controller circuitry (110) configured, in response to the reference clock frequency changing from a first reference clock frequency to a second reference clock frequency in a linkup state between the host and the storage device, to dynamically change a speed gear between the host and the storage device according to the second reference clock frequency (paragraph [0038] which implies to dynamically change a speed gear between the host and the storage device according to the second reference clock frequency, in response to the reference clock frequency changing from a first reference clack frequency to a second reference clock frequency in a linkup state between the host and the storage device). Hsu shows all of the elements recited in claim 13.
As for claim 14, the argument for claim 13 applies. Hsu also shows an input signal pin configured to receive an input signal from the host (DATA 320); and an interconnect circuitry connected to the input signal pin and configured to exchange data with the host, wherein the device controller circuitry is further configured to set a physical layer of the interconnect circuitry according to the first reference clock frequency and reset the physical layer of the interconnect circuitry according to the second reference clock frequency (paragraph [0032]). Hsu shows all of the elements recited in claim 14.
As for claim 15, the argument for claim 14 applies. Hsu also shows that the reference clock frequency determination circuitry is further configured to (a) transmit the first reference clock frequency 45Atty. Dkt. No.: 2557-003295-US to a link layer of the interconnect circuitry and (b) to transmit the second reference clock frequency to the link layer of the interconnect circuitry (inherent in communication circuit operation that there are different layers to the interface that provide various functionality). Hsu shows all of the elements recited in claim 15.
As for claim 16, the argument for claim 14 applies. Hsu also shows that the interconnect circuitry (200) includes the reference clock frequency determination circuitry (210). Hsu shows all of the elements recited in claim 16.
As for claim 18, the argument for claim 13 applies. Hsu also shows that the reference clock frequency determination circuitry includes a reference clock frequency counting circuitry (fig.2,(224)) configured to determine the reference clock frequency by comparing the reference clock signal with a system clock signal of the storage device (EBD_CLK which is output from the embedded oscillator 220). Hsu shows all of the elements recited in claim 18.
As for claim 20, the argument for claim 13 applies. Hsu also shows that the storage device includes a universal flash storage (UFS) device interconnected to the host according to a UFS standard (paragraph [0020] “In a preferred embodiment, the device 10 could be a universal flash storage (UFS) device”). Hsu shows all of the elements recited in claim 20.
As per claim 21, Hsu shows a storage device (10) comprising: a reference clock pin configured to receive a reference clock signal from a host (REF_CLK); a control signal pin configured to receive a control signal from the host (320); and a device controller circuitry (110) configured to perform a high speed mode link startup between the host and the storage device according to the control signal and/or to change a speed gear between the host and the storage device according to the control signal (paragraphs [0019-0020] which discuss synchronizing the host and device and changing between speed modes). Hsu shows all of the elements recited in claim 21.
As for claim 22, the argument for claim 21 applies. Hsu also shows that the control signal pin includes at least one selected from: a reference clock frequency pin configured to receive, from the host, a reference clock frequency signal indicating a frequency value of the reference clock signal; a mode pin configured to receive a mode signal indicating an operation mode of the host; and a gear pin configured to receive a gear signal indicating the speed gear between the host and the storage device (signal 320 input to CDR 250 and paragraph [0032]). Hsu shows all of the elements recited in claim 22.
As for claim 23, the argument for claim 21 applies. Hsu also shows that the storage device is configured to receive the reference clock signal from the host through the reference clock pin during initialization and/or booting of the storage device (paragraph [0003] wherein it is noted that when communication is initialized the host specifies frequency during device negotiation). Hsu shows all of the elements recited in claim 23.
As for claim 24, the argument for claim 21 applies. Hsu also shows an input signal pin configured to receive an input signal from the host (320); and an interconnect circuitry connected to the input signal pin and configured to exchange data with the host, wherein the device controller circuitry is further configured to set a physical layer of the interconnect circuitry according to the control signal (paragraph [0032]). Hsu shows all of the elements recited in claim 24.
As for claim 25, the argument for claim 24 applies. Hsu also shows that the control signal pin is configured to receive the control signal transmitted to a link layer of the interconnect circuitry (inherent in communication circuit operation that there are different layers to the interface that provide various functionality). Hsu shows all of the elements recited in claim 25.
As for claim 26, the argument for claim 21 applies. Hsu also shows that the storage device includes a universal flash storage (UFS) device interconnected to the host according to a UFS standard (paragraph [0020] “In a preferred embodiment, the device 10 could be a universal flash storage (UFS) device”). Hsu shows all of the elements recited in claim 26.
As per claim 27, Hsu shows a storage device (10) comprising: a reference clock pin configured to receive a reference clock signal from a host (310 REF_CLK); a reference clock detection circuitry configured to detect whether the reference clock signal is received through the reference clock pin (210); and a device controller circuitry configured, in response to the reference clock signal received through the reference clock pin, to perform a high speed mode link startup between the host and the storage device during initialization and/or booting of the storage device (paragraphs [0019-0020] which discuss synchronizing the host and device and changing between speed modes). Hsu shows all of the elements recited in claim 27.
As for claim 29, the argument for claim 27 applies. Hsu also shows a reference clock frequency determination circuitry (fig.2,(224)) configured to determine a reference clock frequency from the reference clock signal received through the reference clock pin, wherein the device controller circuitry is configured to perform the high speed mode link startup between the host and the storage device according to the reference clock frequency (paragraphs [0019-0020]). Hsu shows all of the elements recited in claim 29.
As for claim 30, the argument for claim 27 applies. Hsu also shows that the storage device includes a universal flash storage (UFS) device interconnected to the host according to a UFS standard (paragraph [0020] “In a preferred embodiment, the device 10 could be a universal flash storage (UFS) device”). Hsu shows all of the elements recited in claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al.
As for claims 6 and 17, the arguments for claims 1 and 13 apply. Hsu does not show that the device controller circuitry includes the reference clock frequency determination circuitry. Hsu shows that the determination circuit is part of the interconnect circuit. It would have been an obvious choice in engineering design at the time the application was filed to rearrange the parts and locate the frequency determination circuit  in the controller instead of the interface since the courts have held that rearrangement of parts is an obvious design choice (see MPEP 2144.04(VI)(C)). 

Allowable Subject Matter
Claims 9-11 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. shows setting the reference frequency for a UFS storage device.
Jeong et al. shows passing a reference clock signal between multiple storage devices.
Winemiller et al. shows switching a device between clock frequencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186